DETAILED ACTION
	This Office Action is responsive to the Applicants’ submission filed on June 8, 2021, amending claims 1, 5, 6, 15 and 16, and adding new claims 21-28.  The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 5, 6, 15, 16, 18, 20, 21, 23 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,975,019 to Green et al. (“Green”), over U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), and also over U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).

displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item 
in response to receiving the item identifier of the item:
determining a specific advertisement based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Like noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green particularly discloses that the supplemental content can include a list of similar products – see e.g. column 12, lines 41-45; and FIG. 5.  The list of similar products promotes the similar products and therefore each of the items in the list of similar products is considered an advertisement like claimed.  Accordingly, the content server and/or browser thus determines a specific advertisement, e.g. for a similar product, based on the identifier of the product.); and
causing a display of the specific advertisement in an information block proximate the visual indicator, the specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a 
Accordingly, Green teaches a method similar that of claim 1.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the advertisement (e.g. for the similar item) is further determined based on the user profile of the user, as is required by claim 1.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, and 
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180,  0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content including an advertisement (e.g. a personal recommendation of a product or service) based on the user profile of the user (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the method taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the supplemental content (e.g. the advertisement/recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the method taught by Green and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, Green, Agrawal and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 1.
 further teaches a method like that of claim 3.
As per claim 5, it would have been obvious, as is described above, to modify the method taught by Green such that the supplemental content (i.e. the advertisement/recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a method like that of claim 5.
	As per claim 6, it would have been obvious, as is described above, to modify the method taught by Green and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. “pair counts”) related to the item from an item database, and wherein the user-specific advertisement (i.e. recommended product) is determined based on the item information, the transaction-related information, and the user profile of the user (see e.g. column 7, lines 3-18; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a method like that of claim 6.
Regarding claim 15, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  Green demonstrates if, for example, the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product, such as a price, product reviews, photograph, etc. – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  The hypertext link or product name displayed on the web page can be considered a “visual indicator” like claimed, which is representative of an item, i.e. a product.);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining additional information based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2,  and
causing a display of the additional information in an information block proximate the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Accordingly, Green teaches causing a 
Green suggests that such teachings can be implemented via program code stored on a non-transitory computer-readable storage medium (e.g. of a server) (see e.g. column 15, line 4 – column 16, line 23).  Such a non-transitory computer-readable storage medium comprising program code to implement the above-described teachings of Green is considered a non-transitory computer-readable storage medium similar to that of claim 15.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the additional information is further determined based on the user profile of the user, as is required by claim 15.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, and wherein the additional information is also determined based on the transaction-related information, as is further required by claim 15.
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product (see e.g. paragraphs 0014, 0062, 0179-0180,  0188, and 192-0194, and FIG. 23).  Regarding the claimed invention, Agrawal particularly teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of the item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining additional information (e.g. a personal recommendation of a product or 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the additional information (e.g. the recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
	Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Ward before him at the time the invention was made, to modify the 
	As per claim 16, Green further teaches that the additional information comprises a specific advertisement, the user-specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as noted above, Green discloses that in response to the mouse-over event with respect to an item, the web browser receives and displays supplemental content associated with the item from a content server.  Like noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include additional information associated with the product – see e.g. column 3, line 48 – column 4, line 6; column 10, lines 40-58; column 12, line 31 – column 13, line 3; and FIG. 5.  Green particularly discloses that the supplemental content can include a list of similar products – see e.g. column 
	As per claim 18, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the additional information is filtered based on the user profile of the user (see e.g. paragraphs 0219-0220).  Ward provides a similar teaching (see e.g. column 9, lines 40-66).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a non-transitory computer-readable storage medium like that of claim 18.
As per claim 20, it would have been obvious, as is described above, to modify the non-transitory computer-readable storage medium taught by Green such that the supplemental content (i.e. the additional information) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal particularly teaches that the content can be selected based on a relevancy of the content to the user (see e.g. paragraph 0014, 0062, 0160-0161 and 0196).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a non-transitory computer-readable storage medium like that of claim 20.
Regarding claim 21, Green describes a page update handler, which is loaded by a web browser as part of a web page, and adds functionality for dynamically supplementing the web page with content supplied by a content server (see e.g. column 1, lines 46-56).  Like claimed, Green particularly teaches:
displaying, on a display screen of a computing device, a visual indicator representative of an item (see e.g. column 1, line 65 – column 2, line 15; and 
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (see e.g. column 3, line 59 – column 4, line 2: Green discloses that, in response to the mouse-over event with respect to the hypertext link or product name, the web browser sends a request to a content server for the supplemental content corresponding the product.  Green further discloses that the request can include an identifier of the product – see e.g. column 7, lines 58-65.  The web browser and content server thus receive an item identifier, i.e. an identifier of the product, in response to detecting the mouse-over event associated with the hypertext link or product name.);
in response to receiving the item identifier of the item:
determining a specific advertisement based on the item identifier of the item (see e.g. column 1, lines 46-56; column 1, line 65 – column 2, line 15; and column 3, line 59 – column 4, line 6: as alluded to above, Green discloses that in response to the mouse-over event with respect to  and
causing a display of the specific advertisement in an information block proximate the visual indicator, the specific advertisement comprising an advertisement for a different item that is different from the item represented by the visual indicator (see e.g. column 1, line 65 – column 2, line 15; and column 3, lines 37-47: as noted above, Green discloses that when a mouse-over event occurs with respect to a recognized item on a web page, such as a hypertext link or keyword, the page update handler displays a corresponding overlay display object within the web page, wherein the overlay display object displays supplemental content associated with the recognized item.  As further noted above, Green demonstrates that if the item is a hypertext link or product name corresponding to a recognized product, the supplemental content can include information associated with the product – see e.g. 
Green suggests that such teachings can be implemented via a memory and a processor of a computer that further comprises a display screen (see e.g. column 2, line 58 – column 3, line 58).  Such a computer implementing the above-described teachings of Green is considered a computing device similar to that of claim 21.  However, Green does not explicitly teach additionally receiving a user identifier of a user in response to detecting the cursor event, and then determining a user profile of the user stored in a database based on the user identifier of the user, whereby the advertisement (e.g. for the similar item) is further determined based on the user profile of the user, as is required by claim 21.  Moreover, Green also does not explicitly teach obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, and wherein the advertisement is also determined based on the transaction-related information, as is further required by claim 21.
	Similar to Green, Agrawal teaches displaying an overlay display object (i.e. a “buy box”) on a web page in response to a user hovering a pointer over an item representing a product, wherein the overlay display object displays supplemental content corresponding to the product 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Green and Agrawal before him at the time the invention was made, to modify the computing device taught by Green so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine a user profile of the user stored in a database based on the user identifier of the user, whereby the supplemental content (e.g. the advertisement/recommended product) is further determined based on the user profile of the user, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
	Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by Green and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.   That is, it would have been obvious to modify the computing device taught by Green and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, Green, Agrawal and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 21.
As per claim 23, Green discloses that the cursor event comprises a mouseover event (see e.g. column 1, line 65 – column 2, line 6; and column 3, lines 37-58).  Agrawal provides a similar teaching (see e.g. paragraphs 0062 and 0188).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a computing device like that of claim 23.

As per claim 26, it would have been obvious, as is described above, to modify the computing device taught by Green and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. “pair counts”) related to the item from an item database, and wherein the user-specific advertisement (i.e. recommended product) is determined based on the item information, the transaction-related information, and the user profile of the user (see e.g. column 7, lines 3-18; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).  Accordingly, the above-described combination of Green, Agrawal and Ward further teaches a computing device like that of claim 26.
Regarding claim 27, Green and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  
Regarding claim 28, Green and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal and Ward before him at the time the invention was made, to further modify the computing device taught by Green, Agrawal and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward.  Accordingly, Green, Agrawal and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 28.

Claims 2, 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green, Agrawal and Ward, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
for a predetermined length of time, as is required by claims 2, 17 and 22.
Similar to Green and Agrawal, Samar describes a system by which a user can position a cursor within a region associated with a visual indicator representative of an item of interest in order to display information regarding the item in an information block (i.e. “bubble”) proximate the visual indicator (see e.g. column 1, lines 59-67; column 6, lines 20-28; and FIG. 6).  Regarding the claimed invention, Samar particularly discloses that the information is retrieved and displayed in response to the user positioning the cursor within the region for a pre-determined length of time (see e.g. column 5, lines 31-56; and column 6, lines 20-28).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Ward and Samar before him at the time the invention was made, to modify the method, non-transitory computer-readable storage medium and computing device taught by Green, Agrawal and Ward such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, Green, Agrawal, Ward and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2, a .

Claims 4, 19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Green, Agrawal and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claims 4 and 24, Green, Agrawal and Ward teach a method like that of claim 1 and a computing device like that claim 21, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  Green, Agrawal and Ward, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claims 4 and 24.
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Ward and Lakritz before him at the time the invention was made, to modify the method and computing device taught by Green, Agrawal and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, Green, Agrawal, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method like that of claim 4 and a computing device like that of claim 24.

Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Green, Agrawal, Ward and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by Green, Agrawal and Ward such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, Green, Agrawal, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 5, 6, 15, 16, 18, 20, 21, 23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 8,954,886 (the “Grandparent”) in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), and further in view of U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).
Like in claim 1 of the instant application, claim 1 of the Grandparent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 1 of the Grandparent recites, “obtaining user profile information via a processor having network access…”);
determining a user-specific advertisement based on the user profile of the user and the item identifier of the item (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, 
causing display of the user-specific advertisement in an information block proximate the visual indicator (i.e. claim 1 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
Accordingly, claim 1 of the Grandparent teaches a method similar to that of claim 1 of the instant application, but does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 1 of the instant application.  The Grandparent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is also determined based on the transaction-related information and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 1 of the instant application. 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); 
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the method taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (i.e. the advertisement) is further determined based on the user profile of the user and comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.
	Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).

	As per claim 3 of the instant application, claim 1 of the Grandparent further discloses that the cursor event comprises a mouseover event (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page…”).  Accordingly, the Grandparent, Agrawal and Ward are further considered to teach a method like that of claim 3 of the instant application.
	As per claim 5 of the instant application, claim 1 of the Grandparent further discloses that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response 
	As per claim 6, it would have been obvious, as is described above, to modify the method taught by the Grandparent and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. “pair counts”) related to the item from an item database, and wherein the user-specific advertisement (i.e. recommended product) is determined based on the item information, the transaction-related information, and the user profile of the user (see e.g. column 7, lines 3-18; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).  Accordingly, the above-described combination of the Grandparent, Agrawal and Ward further teaches a method like that of claim 6.
Like in claim 15 of the instant application, claim 14 of the Grandparent is directed to a non-transitory computer-readable storage medium (i.e. an “article of manufacture comprising at least one machine readable hardware storage device”) storing program code which, responsive to execution by one or more processors of a computing device perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned 
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 14 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);
determining a user profile of the user stored in a database (i.e. claim 14 of the Grandparent recites, “obtaining user profile information via a network access…”);
determining additional information based on the user profile of the user and the item identifier of the item (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…”); and
causing display of the additional information in an information block proximate the visual indicator (i.e. claim 14 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).

Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content (e.g. a personalized recommendation) based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (e.g. a personalized recommendation) is further determined based on the user profile of the user, as is 
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Ward before him at the time the invention was made, to modify the recommended items within the supplemental content (i.e. additional information) taught by the Grandparent and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Grandparent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the additional information (e.g. recommendations) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because it 
	As per claim 16 of the instant application, the Grandparent further teaches that the additional information comprises a user-specific advertisement (i.e. claim 14 of the parent recites, “the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering…”).  As described above, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Grandparent so as to determine the user profile of the user stored in a database and whereby the content (e.g. a personalized recommendation) is further determined based on the user profile of the user, as is taught by Agrawal.  Agrawal discloses that the content comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).  Accordingly, the Grandparent, Agrawal and Ward are further considered to teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
	As per claim 18 of the instant application, the Grandparent further teaches that the additional information is filtered based on the user profile of the user (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  
	As per claim 20 of the instant application, the Grandparent further teaches that the additional information is selected based on a relevancy of the additional information to the user (i.e. claim 14 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal and Ward are further considered to teach a non-transitory computer-readable storage medium like that of claim 20 of the instant application.
Similar to claim 21 of the instant application, claim 1 of the Grandparent recited the following steps:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed in a web page, the visual indicator representing a product offering on a host site”);
receiving an item identifier of the item in response to detecting a cursor event associated with the visual indicator (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page, the visual indicator representing a product offering on a host site…[and] obtaining product category information and site-specific information associated with the product offering”);

determining a user-specific advertisement based on the user profile of the user and the item identifier of the item (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information, the additional information further including detailed product information related to the product offering, the additional information further including product category information associated with the product offering…”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator (i.e. claim 1 of the Grandparent recites, “displaying the additional information in an area overlaying information already displayed in the web page, the area being in a location proximate to the visual indicator that caused the mouseover event…”).
It is apparent that such tasks are implemented via a memory and processor of a computer that further comprises a display screen.  Such a computer implementing the above-described teachings of the Grandparent is considered a computing device similar to that of claim 21.  The Grandparent, however, does not explicitly disclose that a user identifier of the user is received in response to the cursor event, wherein in response to receiving the user identifier and the item identifier, the user profile of the user is determined based on the user identifier of the user, as is required by claim 21 of the instant application.  The Grandparent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific advertisement comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent and Agrawal before him at the time the invention was made, to modify the computing device taught by the Grandparent so as to additionally receive a user identifier of a user in response to detecting the cursor event, and then in response to receiving the user identifier and the item identifier, determine the user profile of the user stored in a database based on the user identifier of the user, whereby the content (i.e. the advertisement) is further determined based on the user profile of the user and comprises an advertisement (i.e. recommendation) for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to 
	Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
	It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Grandparent and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.   That is, it would have been obvious to modify the computing device taught by the Grandparent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already 
	As per claim 23 of the instant application, claim 1 of the Grandparent further discloses that the cursor event comprises a mouseover event (i.e. claim 1 of the Grandparent recites, “receiving a mouseover event corresponding to a pointing device being positioned proximately to a visual indicator displayed on a web page…”).  Accordingly, the Grandparent, Agrawal and Ward are further considered to teach a computing device like that of claim 23 of the instant application.
	As per claim 25 of the instant application, claim 1 of the Grandparent further discloses that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 1 of the Grandparent recites, “generating additional information corresponding to the product offering represented by the visual indicator in response to receiving the mouseover event, the additional information including information specific to a particular user based on the user profile information…the additional information being based on prior product search queries performed by the particular user and based on a commercial transaction history of the particular user…”).  Accordingly, the Grandparent, Agrawal and Ward are further considered to teach a computing device like that of claim 25 of the instant application.
	As per claim 26, it would have been obvious, as is described above, to modify the method taught by the Grandparent and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. 
Regarding claim 27, the Grandparent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal and Ward before him at the time the invention was made, to further modify the method taught by the Grandparent, Agrawal and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward.  Accordingly, the Grandparent, Agrawal and Ward are considered to teach, to one of ordinary skill in the art, a method like that of claim 27.
Regarding claim 28, the Grandparent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 

Claims 2, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Grandparent, Agrawal and Ward, which is described above, and also over U.S. Patent No. 6,563,514 to Samar (“Samar”).
As described above, the Grandparent, Agrawal and Ward teach a method like that of claim 1, a non-transitory computer-readable storage medium like that of claim 15, and a computing device like that of claim 21, whereby a user identifier and an item identifier are received in response to detecting a cursor event associated with a visual indicator of an item.  While the Grandparent and Agrawal teach that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator (i.e. a mouseover) (see e.g. claims 1 and 14 of the Grandparent, and paragraphs 0062 and 0188 of Agrawal), the Grandparent and Agrawal do not explicitly disclose that the cursor event is detected in response to the user positioning the cursor within the region for a predetermined length of time, as is required by claims 2 and 17.
Similar to the Grandparent and Agrawal, Samar describes a system by which a user can position a cursor within a region associated with a visual indicator representative of an item of interest in order to display information regarding the item in an information block (i.e. “bubble”) proximate the visual indicator (see e.g. column 1, lines 59-67; column 6, lines 20-28; and FIG. 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Ward and Samar before him at the time the invention was made, to modify the method, non-transitory computer-readable storage medium and computing device taught by the Grandparent, Agrawal and Ward such that the cursor event is detected in response to the user positioning the cursor within the region associated with the visual indicator for a predetermined length of time, as is taught by Samar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would prevent the information from being unintentionally retrieved and displayed, as is evident from Samar.  Accordingly, the Grandparent, Agrawal, Ward and Samar are considered to teach, to one of ordinary skill in the art, a method like that of claim 2, a non-transitory computer-readable storage medium like that of claim 17, and a computing device like that of claim 22.

Claims 4, 19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Grandparent, Agrawal and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claims 4 and 24 of the instant application, the Grandparent, Agrawal and Ward teach a method like that of claim 1 and a computing device like that of claim 21, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent, Agrawal and Ward, however, do not specifically disclose that the user-specific advertisement is determined based on a geographical proximity derived from the user profile of the user, as is required by claims 4 and 24 of the instant application.

It would have been obvious to one of ordinary skill in the art, having the teachings of the Grandparent, Agrawal, Ward and Lakritz before him at the time the invention was made, to modify the method and computing device taught by the Grandparent, Agrawal and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Grandparent, Agrawal, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method and computing device like that of claims 4 and 24, respectively, of the instant application.
Regarding claim 19 of the instant application, the Grandparent, Agrawal and Ward teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Grandparent, Agrawal and Ward, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity information derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
.

Claims 1-3, 5, 6, 15-18, 20-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14 and 20 of U.S. Patent No. 10,620,776 (the “Parent”), in view of U.S. Patent Application Publication No. 2004/0098313 to Agrawal et al. (“Agrawal”), and further in view of U.S. Patent No. 9,075,882 to Ward et al. (“Ward”).
Like in claim 1 of the instant application, claim 14 of the Parent is directed to a method comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “displaying, on a display screen of a computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 14 of the Parent depends from claim 12 thereof, which recites, “obtaining user profile information for a user…”);

causing display of the user-specific advertisement in an information block proximate the visual indicator (i.e. claim 14 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 14 of the Parent teaches a method similar that of claim 1 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the user-specific advertisement is further based on the item identifier of the item, as is required by claim 1 of the instant application.  The Parent also does not explicitly recite obtaining transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is also determined based on the transaction-related information and comprises an advertisement for a different item that is different from the item represented by the visual indicator, as is further required by claim 1 of the instant application.
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the method taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (i.e. user-specific advertisement) is further based on the item identifier of the item and is for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.  
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).

As per claim 2 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 14 of the Parent depends from claim 11 thereof, which recites, “detecting a cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal and Ward are further considered to teach a method like that of claim 2 of the instant application.

As per claim 5 of the instant application, the Parent further suggests that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 14 of the parent depends from claim 12 thereof, which recites “obtaining user profile information for a user, and displaying an indication of a relevance between the visual indicator and the user based on the user profile information in response to the cursor event.”  Claim 14 of the Parent further depends on claim 13 thereof, which recites “the user profile information includes historical, behavioral, or preference information captured over a particular time period”).  Accordingly, the Parent, Agrawal and Ward is further considered to teach a method like that of claim 5 of the instant application.
As per claim 6 of the instant application, it would have been obvious, as is described above, to modify the method taught by the Parent and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. “pair counts”) related to the item from an item database, and wherein the user-specific advertisement (i.e. recommended product) is determined based on the item information, the transaction-related information, and the user profile of the user (see e.g. column 7, lines 3-18; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).  Accordingly, the 
Like in claim 15 of the instant application, claim 20 of the Parent is directed to a non-transitory computer-readable storage medium storing program code which, responsive to execution by one or more processors of a computing device, perform operations comprising:
displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 20 of the Parent depends from claim 18 thereof, which recites, “displaying, on a display screen of the computing device, a page including an image representative of an item offered for sale and information corresponding to the item”);
determining a user profile stored in a database (i.e. claim 20 of the Parent depends from claim 19 thereof, which recites, “obtaining user profile information for a user…”);
determining additional information based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information…”); and
causing display of the additional information in an information block proximate the visual indicator (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 20 of the Parent teaches a non-transitory computer-readable storage medium similar that of claim 15 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the additional information is further based on the item identifier of the item, as is required by claim 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content (e.g. personalized recommendations) based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (e.g. personalized recommendation) is further based on the item identifier of the item, as is taught by Agrawal.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the supplemental content to be personalized for the user, as is taught by Agrawal.

It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Ward before him at the time the invention was made, to modify the recommended items within the supplemental content (i.e. additional information) taught by the Parent and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.  That is, it would have been obvious to modify the non-transitory computer-readable storage medium taught by the Parent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the additional information (e.g. recommendations) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already purchased), as is evident from Ward (see e.g. column 9, lines 40-66).  Accordingly, the Parent, Agrawal and Ward are considered to teach, to 
As per claim 16 of the instant application, the Parent further teaches that the additional information further comprises a user-specific advertisement (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user-profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal and Ward further teach a non-transitory computer-readable storage medium like that of claim 16 of the instant application.
As per claim 17 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 20 of the Parent depends from claim 18 thereof, which recites, “detecting a cursor event corresponding to the image representative of the item in response to a cursor being positioned within a region associated with the image representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal and Ward further teach a non-transitory computer-readable storage medium like that of claim 17 of the instant application.
As per claim 18 of the instant application, the Parent further suggests that the additional information is filtered based on the user profile of the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal and Ward further teach a non-transitory computer-readable storage medium like that of claim 18 of the instant application.
As per claim 20 of the instant application, the Parent further suggests that the additional information is selected based on a relevancy of the additional information to the user (i.e. claim 20 of the Parent recites, “displaying an advertisement selected based on the user profile information in response to the cursor event”).  Accordingly, the Parent, Agrawal and Ward further teach a non-transitory computer-readable storage medium like that of claim 20 of the instant application.

displaying, on a display screen of a computing device, a visual indicator representative of an item (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “display, on the display screen, a page including an visual indicator representative of an item offered and information corresponding to the item”);
determine a user profile stored in a database (i.e. claim 5 of the Parent depends from claim 3 thereof, which recites, “obtain user profile information for a user…”);
determining a user specific advertisement based on the user profile of the user (i.e. claim 5 of the Parent recites, “display, on the display screen, an advertisement selected based on the user profile information…”); and
causing display of the user-specific advertisement in an information block proximate the visual indicator (i.e. claim 5 of the Parent recites, “display, on the display screen, an advertisement selected based on the user profile information in response to the cursor event”).
Accordingly, claim 5 of the Parent teaches a computing device similar that of claim 21 of the instant application, but does not explicitly teach receiving a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the user-specific advertisement is further based on the item identifier of the item, as is required by claim 21 of the instant 
Agrawal nevertheless teaches receiving a user identifier (i.e. a cookie) of a user and an item identifier of an item (i.e. a product identifier) in response to detecting a cursor event associated with the item on the web page (0158, 0185-0187 and 0201), and in response to receiving the user identifier of the user and item identifier of the item: determining a user profile of the user stored in a database based on the user identifier of the user (0095 and 0158-0159); determining user-specific content based on the user profile of the user and the item identifier of the item (see e.g. paragraphs 0014, 0062, 0159, 0161, 0163, 0180, 0193-0194 and 0196); and causing displaying of the user-specific content in an information block (i.e. the buy box) proximate the item on the web page, wherein the user-specific content comprises an advertisement (i.e. recommendation) for a different item that is different from the item (see e.g. paragraphs 0014, 0062, 0180 and 0193-0194, and FIG. 23).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent and Agrawal before him at the time the invention was made, to modify the computing device taught by the Parent so as to receive a user identifier of a user and an item identifier of the item in response to detecting a cursor associated with the visual indicator, whereby in response to receiving the user identifier and the item identifier, the user profile is determined based on the user identifier of the user, and the content (i.e. user-specific advertisement) is further based on the item identifier of the item and is for a different item that is different from the item represented by the visual indicator, as is taught by Agrawal.  It would have been 
Ward generally describes a method for recommending content items, which includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item (see e.g. column 2, lines 42-52).  Regarding the claimed invention, Ward particularly teaches: (i) obtaining transaction-related information (e.g. a purchase history), the transaction-related information comprising details of past transactions involving the user and other items (see e.g. column 3, lines 10-30; and column 9, lines 40-66); and (iii) determining user-specific items to recommend based on the transaction-related information and the identity of the item (see e.g. column 3, lines 10-30; column 3, lines 42-67; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Ward before him at the time the invention was made, to modify the recommended items (i.e. user-specific advertisements) within the supplemental content taught by the Parent and Agrawal such that they are also determined based on transaction-related information of the user, the transaction-related information comprising details of past transactions involving the user and other items, as is taught by Ward.   That is, it would have been obvious to modify the computing device taught by the Parent and Agrawal so as to obtain transaction-related information stored in a transaction database based on the user profile of the user and the item identifier, the transaction-related information comprising details of past transactions involving the user and other items, wherein the user-specific advertisement is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  It would have been advantageous to one of ordinary skill to utilize such transaction-related information, because they can result in recommended content items that are more personalized to the individual user (e.g. to not recommend items the user already 
As per claim 22 of the instant application, the Parent further teaches that the cursor event is detected in response to the user positioning a cursor within a region associated with the visual indicator for a pre-determined length of time (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “detect a cursor event corresponding to the visual indicator representative of the item in response to a cursor being positioned within a region associated with the visual indicator representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal and Ward are further considered to teach a computing device like that of claim 22 of the instant application.
As per claim 23 of the instant application, the Parent further suggests that the cursor event comprises a mouseover event (i.e. claim 5 of the Parent depends from claim 1 thereof, which recites, “detect a cursor event corresponding to the visual indicator representative of the item in response to a cursor being positioned within a region associated with the visual indicator representative of the item for a pre-determined length of time”).  Accordingly, the Parent, Agrawal and Ward are further considered to teach a computing device like that of claim 23 of the instant application.
As per claim 25 of the instant application, the Parent further suggests that the user-specific advertisement is selected based on a relevancy of the user-specific advertisement to the user (i.e. claim 5 of the parent depends from claim 3 thereof, which recites “obtain user profile information for a user, and display, on the display screen, an indication of a relevance between the visual indicator and the user based on the user profile information in response to the cursor event.”  Claim 5 of the Parent further depends on claim 4 thereof, which recites “the user profile information includes historical, behavioral, or preference information captured over a 
As per claim 26 of the instant application, it would have been obvious, as is described above, to modify the computing device taught by the Parent and Agrawal so as to obtain transaction-related information like taught by Ward, wherein the user-specific advertisement (i.e. recommended product) is determined based on the user profile of the user, the transaction-related information, and the item identifier of the item.  Ward particularly teaches that determining the user-specific advertisement (i.e. a recommended product) based on a user profile of the user, the transaction-related information, and an item identity comprises obtaining item information (e.g. “pair counts”) related to the item from an item database, and wherein the user-specific advertisement (i.e. recommended product) is determined based on the item information, the transaction-related information, and the user profile of the user (see e.g. column 7, lines 3-18; column 8, line 40 – column 9, line 10; and column 9, lines 40-66).  Accordingly, the Parent, Agrawal and Ward are further considered to teach a computing device like that of claim 26 of the instant application.
Regarding claim 27, the Parent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Ward before him at the time the invention was made, to further modify the method taught by the Parent, Agrawal and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such a score, 
Regarding claim 28, the Parent and Agrawal do not explicitly teach that the relevancy of the user specific advertisement is based on a numeric relevancy score as is claimed.  Ward nevertheless teaches selecting a user-specific advertisement (i.e. a product or item to recommend) based on a relevancy of the advertisement to the user, wherein the relevancy of the user-specific advertisement is based on a numeric relevancy score (see e.g. column 3, lines 52-67; column 6, lines 21-39; column 6, line 60 – column 7, line 2; and column 9, lines 40-62).  It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal and Ward before him at the time the invention was made, to further modify the computing device taught by the Parent, Agrawal and Ward such that the relevancy of the user-specific advertisement (i.e. recommended product) is based on a numeric relevancy score, as is taught by Ward.  It would have been advantageous to one of ordinary skill to utilize such a score, because would enable particularly relevant items to be identified, as is suggested by Ward.  Accordingly, the Parent, Agrawal and Ward are considered to teach, to one of ordinary skill in the art, a computing device like that of claim 28.

Claims 4, 19 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of the Parent, Agrawal and Ward, which is described above, and also over U.S. Patent No. 6,623,529 to Lakritz (“Lakritz”).
Regarding claims 4 and 24 of the instant application, the Parent, Agrawal and Ward teach a method like that of claim 1 and a computing device like that of claim 21, as is described above, whereby a user-specific advertisement based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Parent, Agrawal and Ward, however, do not specifically disclose that the user-specific 
Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches determining user-specific content for display based on a geographical proximity derived from a user profile of the user (see e.g. column 2, lines 17-43; and column 4, lines 3-10).
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Ward and Lakritz before him at the time the invention was made, to modify the method and computing device taught by the Parent, Agrawal and Ward such that the user-specific content (i.e. advertisement) is determined based on a geographical proximity derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a method and computing device like that of claims 4 and 24, respectively, of the instant application.
Regarding claim 19 of the instant application, the Parent, Agrawal and Ward teach a non-transitory computer-readable storage medium like that of claim 15, as is described above, whereby additional information based on a user profile is displayed in response to detecting a cursor event associated with a visual indicator representative of an item.  The Parent, Agrawal and Ward, however, do not explicitly disclose that the additional information is filtered based on geographical proximity information derived from the user profile of the user, as is required by claim 19.
Like noted above, Lakritz generally describes a document localization, management and delivery system (see e.g. column 2, lines 17-27).  Regarding the claimed invention, Lakritz particularly teaches filtering content for provision to the user based on geographical proximity 
It would have been obvious to one of ordinary skill in the art, having the teachings of the Parent, Agrawal, Ward and Lakritz before him at the time the invention was made, to modify the non-transitory computer-readable storage medium taught by the Parent, Agrawal and Ward such that the content (i.e. additional information) is filtered based on geographical proximity information derived from the user profile of the user, as is taught by Lakritz.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable more appropriate content to be provided to the user (e.g. in the user’s language), as is evident from Lakritz.  Accordingly, the Parent, Agrawal, Ward and Lakritz are considered to teach, to one of ordinary skill in the art, a non-transitory computer-readable storage medium like that of claim 19 of the instant application.


Response to Arguments
The Examiner acknowledges the Applicants’ amendments to claims 1, 5, 6, 15 and 16, and addition of new claims 21-28.  In response to these amendments, the objection presented in the previous Office Action with respect to claim 5 is respectfully withdrawn.
The Applicants’ arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.
The Examiner acknowledges the Applicant’s request to hold the double patenting rejections in abeyance until an indication of allowable subject matter.  The Examiner will do so.  The double patent rejections are nevertheless provided above so as to remain on the record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BTB/
9/16/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173